Citation Nr: 0533215	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to August 21, 2000, 
for a grant of Dependency and Indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  He died in August 1982, and the appellant is 
his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.      


FINDING OF FACT

On August 21, 2001, the appellant submitted an application to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and the RO granted this 
benefit, effective from August 21, 2000, based on 
liberalizing legislation.


CONCLUSION OF LAW

The criteria for an effective date prior to August 21, 2000, 
for entitlement to Dependency and Indemnity Compensation 
benefits have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the March 2003 adjudication of the 
claim of entitlement to service connection for the cause of 
the veteran's death, VA notified the appellant by a letter 
dated in October 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records or to provide a properly executed 
release so that VA could request the records for her.  The 
Board notes that the RO's October 2001 letter informed the 
appellant of the requirements needed to establish entitlement 
to service connection for the cause of the veteran's death.  
This notification, however, would also apply to the 
"downstream" issue of entitlement to an earlier effective 
date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
Given the criteria for establishing an earlier effective 
date, the issue on appeal is to be decided on the evidence of 
record, and obtaining additional evidence would serve no 
useful purpose.
  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the duty 
to notify and assist reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

The appellant's initial claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
a rating decision dated in November 1982.  Although the 
appellant was provided with notice of this determination and 
of her appellate rights in correspondence dated in December 
1982, she did not initiate an appeal. The rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

Presumptive service connection for lung cancer due to 
herbicide (Agent Orange) exposure was made effective June 9, 
1994.  See 59 Fed. Reg. 29723 - 29724 (June 9, 1994) 
(codified as amended at 38 C.F.R. §§ 3.307 and 3.309).  The 
appellant's claim for service connection for the cause of the 
veteran's death based on the Agent Orange presumption was not 
received until August 21, 2001.  In March 2003, entitlement 
to service connection for the cause of the veteran's death 
was granted based on the above presumption.

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into 38 
C.F.R. § 3.816.  That regulation defines a "Nehmer class 
member" to include the surviving spouse of a deceased 
Vietnam veteran who died from a covered herbicide disease, to 
include lung cancer.  The regulation further provides that 
where a "Nehmer class member" is entitled to Dependency and 
Indemnity Compensation (DIC) benefits for a death from a 
covered herbicide disease, and VA denied DIC for the death in 
a decision issued between September 25, 1985, and May 3, 
1989, the effective date of the award will be the later of 
the date VA received the claim on which the prior denial was 
based or the date the death occurred.  If the claim for DIC 
for the death "was either pending before VA on May 3, 1989, 
or was received by VA between that date and the effective 
date of the statute or regulation establishing a presumption 
of service connection for the covered herbicide disease that 
caused the death," the effective date will be the later of 
the date the claim was received by VA or the date the death 
occurred.  38 C.F.R. § 3.816.


An earlier effective date is not warranted in this case 
pursuant to the Nehmer provisions because they do not apply 
to the appellant's claim.  The appellant's original claim for 
cause of death was received and denied before September 25, 
1985, the effective date of the subsequently voided 
regulations, and thus does not fall within the scope of 
Nehmer Stipulation 1, as embodied in the recently promulgated 
regulation.  The appellant's reopened claim for DIC on a 
presumptive herbicide exposure basis was not received until 
August 21, 2001, and thus falls outside the scope of Nehmer 
Stipulation 2, as set forth in the recent regulation. Where 
these requirements are not met, the regulation provides that 
the effective date of the award of DIC "shall be determined 
in accordance with" 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(d)(4).

Under the provisions of 38 C.F.R. § 3.400 as pertinent to 
this case, the effective date of DIC based on an original 
claim or a claim reopened after final disallowance is the 
date of receipt of the claim, in this case August 21, 2001, 
or the date entitlement arose, in this case June 9, 1994, 
whichever is later.  See 38 U.S.C.A. § 5110(a).  There is no 
document from the appellant dated earlier than her formal 
claim that can be construed as an informal claim.  In fact, 
her August 2001 claim for DIC was her first submission to VA 
since 1982.  An earlier effective date under the provisions 
of 38 C.F.R. § 3.400 is therefore unavailable.

Because the regulation adding lung cancer to the list of 
covered Agent Orange diseases was a liberalizing regulation, 
the effective date in this case falls under the provisions of 
38 C.F.R. § 3.114.  As pertinent to this appeal, 38 C.F.R. 
§ 3.114 provides that where DIC is awarded pursuant to a 
liberalizing law or VA issue, and the claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  In this 
case, that date is August 21, 2000, which is one year prior 
to the date of receipt of the appellant's claim, and is the 
effective date established by the rating decision of March 
2003.


The Board thus concludes that the RO established the earliest 
effective date permitted under the law for the grant of DIC 
benefits in this case.  Accordingly, an effective date prior 
to August 21, 2000, for a grant of Dependency and Indemnity 
compensation benefits is not warranted.


ORDER

Entitlement to an effective date prior to August 21, 2000, 
for a grant of Dependency and Indemnity compensation benefits 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


